10-5084-ag
         Liu v. Holder
                                                                                       BIA
                                                                                 Abrams, IJ
                                                                               A094 816 865
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 29th day of November, two thousand eleven.
 5
 6       PRESENT:
 7                BARRINGTON D. PARKER,
 8                RICHARD C. WESLEY,
 9                RAYMOND J. LOHIER, JR.,
10                    Circuit Judges.
11       _______________________________________
12
13       LIN HUA LIU,
14                Petitioner,
15
16                       v.                                     10-5084-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Douglas B. Payne, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Leslie McKay, Assistant
28                                     Director; Jessica Segall, Trial
 1                          Attorney; Anthony J. Messuri, Trial
 2                          Attorney, Office of Immigration
 3                          Litigation, United States Department
 4                          of Justice, Washington, D.C.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 9   is DENIED.

10       Lin Hua Liu, a native and citizen of the People’s

11   Republic of China, seeks review of a November 30, 2010,

12   order of the BIA affirming the February 12, 2009, decision

13   of Immigration Judge (“IJ”) Steven R. Abrams, which denied

14   his applications for asylum, withholding of removal, and

15   relief under the Convention Against Torture (“CAT”).     In re

16   Lin Hua Liu, No. A094 816 865 (B.I.A. Nov. 30, 2010), aff’g

17   No. A094 816 865 (Immig. Ct. N.Y. City Feb. 12, 2009).     We

18   assume the parties’ familiarity with the underlying facts

19   and procedural history in this case.   Under the

20   circumstances of this case we have reviewed both the IJ’s

21   and the BIA’s opinions “for the sake of completeness.”

22   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir. 2008).

23       Liu fails to challenge the agency’s finding that he

24   waived past persecution before the IJ by stating, through

25   counsel, that he was relying on a well-founded fear of

                                  2
 1   persecution.   Further, despite arguing before the IJ that

 2   there was at least a ten percent chance that he had

 3   established a well-founded fear of persecution, Liu failed

 4   to challenge before this Court the agency’s finding that he

 5   failed to establish “other resistance” to China’s family

 6   planning policy based on his 1998 encounter with family

 7   planning officials and his ensuing flight, as is required to

 8   demonstrate a well-founded fear of future persecution.       See

 9   Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296 (2d

10   Cir. 2007) (en banc).   Issues not sufficiently argued in

11   briefs to this Court are considered waived and will not be

12   addressed on appeal.    Yueqing Zhang v. Gonzales, 426 F.3d

13   540, 545 n.7 (2d Cir. 2005).

14       Because Liu waives the agency’s dispositive findings

15   that he conceded past persecution and that he failed to

16   demonstrate a reasonable fear of persecution on account of

17   his “other resistance,” Liu has failed to demonstrate his

18   eligibility for asylum or withholding.   As Liu failed to

19   exhaust CAT relief before the BIA, we cannot reach his

20   eligibility for that relief.    See Karaj v. Gonzales, 462

21   F.3d 113, 119 (2d Cir. 2006).

22



                                     3
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot.    Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12




                                    4